Opinion by
Cole, J.
The undisputed testimony established that prior to entry the assistant appraiser was consulted for information concerning the proper value of the merchandise; that the appraiser’s suggested value-was accepted, and original entry was made; that later, after conferring with other New York importers of similar goods, petitioner concluded that the price supplied by the appraiser was based on merchandise superior in quality than the shipment in question; and that the original entered value was lowered by proper amendment to pétitionor’s United States ceiling price which the appraiser advanced to meet his higher value previously quoted. The court held that the entry of the merchandise at a less value than the final appraised value was without any intention to defraud the revenue of the United States or to conceal or to misrepresent the facts of the case or to deceive'the appraiser as to the value of the merchandise. The petition was therefore granted.